Taylor, J.,
(Concurring.)—I agree with the conclusions reached in the opinion prepared by Mr. Justice Cockrell in this case, except in one particular, viz: I do not think that the declaration makes out a case entitling _ the plaintiff to a recovery. The contract alleged therein is that the plaintiff was employed to effect a sale of the property at a stipulated price, 'upon the consummation of which event, and in the event only of its consummation, was the plaintiff to be entitled under his contract of employment to compensatory commissions. The declaration fails to allege that the plaintiff effected, or negotiated, a sale of the property at the price stipulated in his contract of employment, or even that he had found and produced to his principals a purchaser able, ready and willing to take the property at such stipulated price. In this respect I think the special count of the declaration is fatally defective.